Citation Nr: 1503880	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to December 1957.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran's claim encompasses all psychiatric disorders raised by the evidence, including but not limited to PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran and his son testified before the undersigned at a hearing at the RO (Travel Board) in August 2011; a hearing transcript is of record.  The claims file is now entirely contained in VA's secure electronic processing systems.  

The Board remanded this issue for additional development in May 2012 and, in April 2013, the Board denied service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court).  In a January 2014 Order, the Court vacated that decision with respect to this issue and remanded it to the Board for compliance with a December 2013 Joint Motion for Remand.  In July 2014, the Board again remanded the case to comply those directives.

Unfortunately, the appeal must again be REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2013 VA mental health examination, as well as in an August 2014 addendum, the examiner opined that the Veteran had a history of PTSD and other mental health disorders, but that they had resolved as of September 2012 based on review of the available evidence and, therefore, there was no currently diagnosed disability.  The examiner explained that the fact that the Veteran had been diagnosed with PTSD in the past did not mean that he continued to have PTSD thereafter, stating that mental health conditions such as PTSD and major depression were not necessarily chronic conditions and often improved.

In a November 2014 addendum, another VA examiner reviewed the claims file and agreed with the prior examiner that the Veteran's previous mental health disorders had likely resolved prior to September 2012, and there was no current disability.  

Nevertheless, a "current" disability for VA service-connected compensation benefits includes any disability that has been diagnosed during the course of the appeal, meaning since the claim was filed, even if the disability resolves during the course of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for PTSD in March 2008.  

Further, the initial VA examiner acknowledged in his August 2014 addendum that there was some evidence of mental health symptoms and a possible diagnosis in VA records from 2013, and a new examination would be necessary to determine if there was truly a current diagnosis.  As such, the prior examination and addendum opinions are inadequate because they do not discuss the nature and etiology of any disability that was present from the Veteran's March 2008 claim until September 2012, or any subsequent mental health disability that may have been arisen while the appeal remained pending.  A new VA examination is indeed required.

The January 2013 examiner stated in his August 2014 addendum that another examiner should be used for any new examination.  The Veteran's representative also argued in December 2014 that the examiner who provided the November 2014 addendum opinion should not be used to provide a full VA examination.  However, although this examiner agreed with the initial examiner's findings, this alone is not problematic.  There is no indication that the November 2014 examiner would be inappropriate to provide a full examination or related etiology opinions.

Besides clarifying any diagnosis during the course of the appeal, one of the Veteran's reported in-service stressors, namely, witnessing his friend die from electrocution while attempting to repair an electrical problem on their ship, was verified in December 2012.  The January 2013 VA examiner also noted that this stressor could be sufficient to support a PTSD diagnosis, although the examiner found that the Veteran did not have PTSD at the time of that examination and, therefore, did not offer an opinion as to any relation to the in-service stressor.

The Board notes that, although the prior VA examiners drew a distinction between the Veteran's mental health records showing "treatment" and records that were for diagnostic purposes or administrative matters, all records that have a bearing on his mental health status are relevant to this appeal and should be considered.  Pertinent lay statements should also be considered, including those from the Veteran and his son and daughter in 2009 and 2011 as to the nature and timing of his symptoms.  

Additionally, it appears that there may be relevant, outstanding VA treatment records.  A problem list indicates that the Veteran was diagnosed with recurrent depressive disorder, unspecified, in February 1999, but the earliest records in the claims file are dated in January 2000.  The Veteran was also diagnosed with PTSD in December 2008.  The last VA treatment records in the claims file are dated in August 2014.  Any mental health records since February 1999, including updated records since August 2014, may assist in substantiating the Veteran's claim. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA mental health records dated from February 1999 forward, to include any records since August 2014.  All requests and responses should be documented in the claims file.  If any such records are not available, notify the Veteran of the attempts and the missing records, and allow an opportunity for the Veteran to provide such records.

2.  Thereafter, schedule the Veteran for a new VA examination with someone other than the January 2013 VA examiner to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The examiner should review the entire claims file, conduct all indicated tests and studies, and respond to the following:

NOTE: In responding to all of the questions below, the examiner must provide an explanation for any opinion offered.  All pertinent lay and medical evidence should be considered, to include statements by the Veteran and his children regarding the nature and timing of his symptoms, and all medical records concerning mental health.  The examiner's attention is directed to VA mental health treatment notes dated May 2010, August 2010, November 2010, March 2011, and September 2012; all except the last of these include a diagnosis of PTSD.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with available evidence.

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.
 
(a)  Clarify any diagnosed acquired psychiatric disorders, including but not limited to PTSD, that the Veteran has had at any point since March 2008.  The examiner is advised that, even if the disability resolved during the appeal period, it is still considered a "current" disability for VA purposes.

(b)  If there is a current PTSD diagnosis (meaning at any time since March 2008), was it at least as likely as not (probability of 50 percent or more) incurred or aggravated as a result of the verified in-service stressor (the accidental electrocution of a shipmate)?  

Or, was PTSD at least as likely as not incurred or aggravated as a result of a stressor that is due to fear of hostile military or terrorist activity that is consistent with the circumstances of the Veteran's service?

(c)  If there is a current mental health diagnosis other than PTSD (meaning at any time since March 2008), was it at least as likely as not incurred or aggravated as a result of any incident, disease, or injury in service?  The incident need not be verified for conditions other than PTSD, although it must be established based on all available evidence.

3.  Then, if the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.




	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

